Citation Nr: 0936571	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-37 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for neuropathy of the lower 
extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to April 
1961 and from July 1961 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford (Newington), Connecticut.  

In January 2008, subsequent to issuance of the statement of 
the case (SOC), the Veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration and the Board will 
therefore consider the claim on the merits.  See 38 C.F.R. § 
20.1304 (2008).

In response to a January 2004 notice of disagreement, the RO 
issued an August 2004 SOC addressing a claim for entitlement 
to a compensable rating for sinusitis.  The Veteran did not 
file a substantive appeal and the appeal was closed in 
November 2004.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.32 (2008).  
Despite the closing of the appeal, a VA Form 8, or appeal 
certification worksheet, was begun by the RO.  Only the first 
page of this form was completed, and the worksheet was not 
signed or dated.  

A timely filed Substantive Appeal is not a jurisdictional bar 
to Board review, and the Board may implicitly or explicitly 
waive the issue of timeliness.  Nonetheless, if a Substantive 
Appeal is not timely filed, the Board may decline to exercise 
jurisdiction where the claim has been closed by the RO.  Cf 
Percy v. Shinseki, 23 Vet. App. 37 (2009).

In this case, no substantive appeal was filed, and the RO has 
stated that the Veteran's appeal was closed.  In addition, 
the Veteran has not indicated that he wishes to continue his 
appeal with respect to the claim for a compensable rating for 
sinusitis.  The Board therefore concludes that the appeal has 
not been perfected and will not review the issue.  


FINDING OF FACT

Neuropathy of the lower extremities is not etiologically 
related to a disease or injury in service, including a 
service connected disease or injury.


CONCLUSION OF LAW

Neuropathy of the Veteran's lower extremities was not 
incurred in service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 
& 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim on the basis of 
secondary service connection.  The letter did not tell him 
how to substantiate entitlement to service connection on a 
direct basis.  The Veteran has not contended, nor is there 
evidence, that neuropathy was incurred directly in active 
service.  The failure to provide notice on direct service 
connection is, therefore, not prejudicial.  The letter 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the October 2006 SOC.  Post decisional documents 
cannot provide VCAA notice.  

The RO's failure to provide fully compliant notice on all of 
the Dingess elements was not prejudicial, however.  The 
October 2006 notice should have served to tell the Veteran 
was needed, and has had nearly three years to submit 
additional argument and evidence and to request a hearing.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in August 
2005. 

In a letter dated in May 2006, an acupuncturist reported 
treating the Veteran since October 1996.  The Veteran has not 
submitted a release to obtain the records of this treatment 
or otherwise asked for VA assistance in obtaining the 
records.  VA is only obligated to assist in obtaining records 
for which necessary releases have been provided.  38 C.F.R. 
§ 3.159(c)(1)(ii) (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).

The new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
neuropathy of his lower extremities as it was incurred 
secondary to his service-connected degenerative disc disease.  

The Veteran first reported symptoms of radiculopathy in May 
2000 at the Boston VA Medical Center (VAMC) when he 
complained of pain in the posterior "L11 distribution" 
involving the hip.  Examination showed an area of some 
decreased sensation and painful stimulation in the left thigh 
that did not conform to dermatomal distribution.  An X-ray of 
the lumbar spine showed only mild degenerative arthritis and 
minor degenerative changes of the sacroiliac joints.  The 
diagnoses were acute exacerbation of chronic back pain with 
numbness that did not conform to any nerve root distribution.

The Veteran made similar complaints in May 2002 when he 
reported experiencing radiating pain from his low back into 
the left thigh.  Examination again showed some decreased 
sensation and pain over the left thigh not conforming to 
dermatomal distribution.  The diagnosis was chronic back pain 
with left lower extremity symptoms suggestive of sciatica.  

Upon VA examination of the lumbar spine in March 2004, the 
Veteran denied experiencing significant lower extremity 
radiating pain or radiculopathy.  Examination showed negative 
sciatic notch tenderness and negative straight leg raising.  
The Veteran did manifest bilateral moderate spastic 
hamstrings in the sitting position.  X-rays showed diffuse 
osteoarthritis and moderate degenerative disc disease.  The 
examiner diagnosed lumbar disc disease without significant 
radiculopathy.  

During a neurological consultation at the VAMC in September 
2004, the Veteran reported that he had been undergoing 
treatment with an acupuncturist and had experienced pain in 
the right upper leg and left thigh.  The neurologist found 
that the Veteran's leg pain did not seem to radiate from his 
back and there were no signs of serious underlying nerve root 
or spinal cord pathology.  The neurologist could not make a 
specific diagnosis to account for the Veteran's complaints of 
pain.  

In October 2004 the Veteran began treatment with a private 
neurologist for pain of the back and lower extremities.  An 
MRI of the spine showed small hemangiomas and no other 
evidence of lumbar spine disease.  An EMG was also performed 
that indicated mild non-specific axonal neuropathy of the 
femoral and peroneal motor nerves.  It was also found that 
there was no evidence of radiculopathy.  The Veteran was 
referred to another private physician for treatment of 
peripheral neuropathy and transient back pain.  

In January 2005, the Veteran was examined by a private doctor 
who diagnosed pain in both extremities that could be related 
to osteoarthritis of the hips and knees, as well as 
peripheral neuropathy of unknown etiology.  

The Veteran underwent a second VA examination of his lumbar 
spine in August 2005.  Neurological examination showed no 
neurological deficit in the lower extremities.  Straight leg 
raising was limited to 30 degrees with pain in the lower 
back, but there were no typical sciatic pain complaints 
except on the side of the left thigh where the Veteran had 
been experiencing intermittent pain.  The examiner concluded 
that there was no neurological deficit of the lower 
extremities, no evidence of radiculopathy based on the 
October 2004 EMG, and clinical examination of the diagnosed 
peripheral neuropathy had not been impressive.  

Peripheral neuropathy of unknown etiology was also diagnosed 
at the VAMC in November 2005.  An EMG performed later that 
month indicated peripheral neuropathy of the left upper 
extremity. 

VA outpatient treatment records dated from through August 
2006, contain no findings referable to neuropathy.

In support of his claim, the Veteran has submitted two 
statements, one dated May 2006 and signed by his 
acupuncturist, and the other dated January 2008 and signed by 
his chiropractor.  

The chiropractor wrote: 

In my opinion it is more likely than not 
that there is a connection between this 
low back condition and his left leg pain 
and numbness based on dermatolmal 
distribution from the lumbar area to the 
legs.  

The acupuncturist wrote that:

I have been treating [the Veteran] for 
lower back pain since October 1996 and 
for left leg and peripheral neuropathy 
for the past year or more, and it is my 
medical opinion that [the Veteran's] leg 
pain and peripheral neuropathy is more 
likely than not due to his lower back 
problem.

Analysis

Although the record contains some evidence in favor of the 
Veteran's claim, the weight of the evidence is against a 
finding that peripheral neuropathy of the Veteran's lower 
extremities is due to service-connected degenerative disc 
disease.  

Weighing against the claim are the opinions of the August 
2005 VA examiner and the Veteran's private neurologist.  
Following examination of the Veteran, as well as review of an 
October 2004 MRI and nerve conduction study, both the VA 
examiner and private neurologist concluded that the Veteran 
did not manifest radiculopathy from his low back.  In 
addition, there was no evidence of neurological deficit on 
examination.  Similar findings were made by a VA neurologist 
in September 2004 who concluded that the Veteran's leg pain 
did not seem to originate in his spine. 

The evidence in favor of the claim includes the May 2006 and 
January 2008 statements submitted by the Veteran.  With 
respect to the May 2006 statement from the Veteran's 
acupuncturist, the Board finds that this statement has little 
probative value.  Although the acupuncturist offered an 
opinion in support of the Veteran's claim, stating that his 
leg pain and peripheral neuropathy are due to his low back 
problem, no basis is provided for this medical opinion.  The 
acupuncturist's statement includes no discussion of the 
relevant facts in the Veteran's case, nor does it appear that 
the opinion was based on any of the evidence included in the 
claims folder.  Therefore, the statement is of little 
probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed). 

Furthermore, although the Veteran's chiropractor stated that 
his January 2008 opinion was based on the dermatomal 
distribution of the Veteran's symptoms, the record contains 
medical findings that appear to contradict this conclusion.  
Throughout the claims period, the Veteran's complaints of 
lower extremity pain and numbness have been noted by his 
physicians to not follow normal nerve root distribution, and 
upon initial examination in May 2000 his VA doctor determined 
that his complaints did not conform to dermatonal or nerve 
root distribution.  

The VA physicians have more advanced training than the 
chiropractor and some of the physicians appear to be 
specialists in neurology.  Their opinions are, therefore, 
more probative.

Thus, the probative medical evidence in favor of the 
Veteran's claim is outweighed by the evidence against the 
claim including the opinions of the August 2005 VA examiner, 
the October 2004 private neurologist, the VA neurologist, and 
the numerous findings that the Veteran's complaints of lower 
extremity pain and numbness do not manifest as typical 
radiculopathy or sciatica or conform to the lumbar spine 
nerve root distribution.  

The record is also negative for evidence that the Veteran's 
peripheral neuropathy has been aggravated by his service-
connected back disability.  The preponderance of the evidence 
is therefore against a finding that the Veteran's neuropathy 
was incurred or aggravated as a result of his service-
connected degenerative disc disease and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for neuropathy of the lower 
extremities is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


